Case 1:18-cv-06800-FB-SJB Document 29 Filed 07/29/19 Page 1 of 2 PagelD #: 1007

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GUSTAVIA HOME, LLC,

 

Plaintiff,

VS. 18-cv-6800 FB-SJB

CRIMINAL COURT OF THE CITY OF NEW NOTICE OF MOTION
YORK, FV-1, INC., IN TRUST FOR MORGAN

STANLEY MORTGAGE CAPITAL HOLDINGS,

NEW YORK STATE DEPARTMENT OF

TAXATION AND FINANCE, NEW YORK CITY

ENVIRONMENTAL CONTROL BOARD,

TRANSIT ADJUDICATION BUREAU,

Defendants.

 

PLEASE TAKE NOTICE that, upon the annexed affirmation of Wendy
Michael, Esq., dated February 8, 2019, and accompanying memorandum of law, dated
February 8, 2019, being simultaneously served on counsel for Plaintiff, Gustavia Home,
LLC, by counsel for Defendant FV-1, INC., IN TRUST FOR MORGAN STANLEY
MORTGAGE CAPITAL HOLDINGS (“Defendant”), Defendant will move this Court in
the United States District Court, Eastern District of New York, 225 Cadman Plaza East,
Brooklyn, New York 11201, at a time to be set by the Court, pursuant to Fed. R. Civ. P.
12(b}(1), for an order staying or dismissing the Complaint in its entirety, together with

such other and further relief as this Court deems just and proper.
Case 1:18-cv-06800-FB-SJB Document 29 Filed 07/29/19 Page 2 of 2 PagelD #: 1008

Dated: New York, New York

To:

February 8, 2019

Danielle Paula Light, Esq.
HASBANI & LIGHT, PC

450 Seventh Avenue

Suite 1408

New York, NY 10123
646-490-6677

Fax: 347-491-4048

Email: dlight@ hasbanilight.com

Attorneys for Plaintiff
Gustavia Home, LLC

GREENSPOON MARDER LLP

Wendy Michael }

590 Madison Avenue, 18th Floor
New York, New York 10022
(212) 524-5000

Attorneys for Defendant

FV-1, INC., IN TRUST FOR MORGAN
STANLEY MORTGAGE CAPITAL
HOLDINGS
